TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 1, 2013



                                      NO. 03-12-00145-CV


                 Houston Independent School District and Michael Williams,
              Successor to Robert Scott, Commissioner of Education, Appellants

                                                 v.

                                   Reginald Simpson, Appellee




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It is FURTHER ordered that the appellants pay all costs relating

to this appeal, both in this Court and the court below; and that this decision be certified below for

observance.